PER CURIAM.
This is a writ of certiorari to review an award made by commissioners, under chapter 537 of the Laws of 1893, and chapter 567 of the Laws of 1894, to William H. Mountfort for damages to his premises on Vanderbilt avenue, between 170th and 171st streets, caused by a change of grade of that avenue. The questions presented are the same as those discussed and decided in the case of People v. Stillings, 78 N. Y. Supp. 333. The claim in this case was filed on the 18th day of December, 1894. The award should he confirmed, with $50 •costs and disbursements on the authority of the opinion in that case.
VAN BRUNT, P. J., dissents.